Citation Nr: 1545681	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  12-16 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's brother


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In July 2013, the Veteran and his brother testified before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Provide the one or preferably both of the VA examiners who performed the June 2015 VA psychiatric examination with access to the Veteran's electronic claims file. The examiners should review the file and note the review in their opinion. If both of the June 2015 examiners are not available, the file should be provided to another qualified VA examiner. If an additional examination is deemed necessary by the examiners, it should be provided. 

After reviewing the record, the examiners are asked to answer the following:

a.	DID a preexisting PTSD disorder and/or depressive disorder clearly and unmistakably preexist the Veteran's service and, if so; 

b.	Is it clear and unmistakable that the disorder WAS NOT  permanently aggravated beyond its normal progression by service?
		
			The examiners are advised that what is meant
			by "clear and unmistakable" is "undebatable."

The examiners are asked to review all evidence, both lay and medical, to include the following:

a. The Veteran's service treatment records, to include the October 1980 service discharge medical examination report, indicating that the Veteran had no psychiatric abnormalities, and the October 1980 report of his medical history, in which the Veteran denied having experienced any psychiatric disorder symptomatology;

b. The service personnel records, indicating that the Veteran was discharged from service due to failure to maintain acceptable standards for retention;

c. The July 2009 private treatment record, in which the Veteran denied having any psychiatric problems;

d. The January 2010 VA treatment record, in which the Veteran told a certified cognitive processing therapist, M.W., that he was beaten by his father as a child and that, during service, he "was traumatized ...when we had war games. I was made fun of and put down;" 

e. The Veteran's claim for benefits, filed six days after his first reported treatment for a psychiatric disorder; 

f. The February 2010 VA treatment record, in which the Veteran reported experiencing family abuse and in-service trauma from "someone shooting live rounds during boot camp training exercise;"

g. The February 2010 VA treatment record, in which the Veteran stated that the in-service war games brought back memories of his family abuse;

h. The February 2010 private psychiatric evaluation, provided for the Social Security Administration; 
	
i. The March 2010 VA treatment record, in which the Veteran reported seeing black dots since experiencing a head trauma 10 years prior to examination;

j. The May 2011 statements from the Veteran's brother and ex-sister-in law, detailing the Veteran's in-service behavior;

k. The February 2013 VA treatment record, in which a VA nurse practitioner, J.S., told the Veteran that she could not help the Veteran with his claim for service connection;

l. The August 13, 2013 VA treatment record in which M.W. stated that he told the Veteran that his trauma was related to civilian life and, therefore, could not help him with his claim for service connection; 

m. The transcript of the July 2013 Travel Board hearing; 

n. The August 20, 2013 VA treatment record in which the Veteran indicated to M.W. that the memories of bombs being dropped in service disturbed him;

o. The August 20, 2013 letter, written by M.W., in support of the Veteran's claim; 

p. The December 2013 letter, found in the VA treatment records, in which J.S. details the statements made by the Veteran about his time in service; and

q. The June 2015 VA psychiatric examination report.

All findings and conclusions requested should be set forth in a legible report. Supporting explanation must be provided with the requested opinion. If the examiners cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale. In so doing, the examiners shall explain whether their inability to provide a more definitive opinion is the result of a need for additional information, or that they have exhausted the limits of current medical knowledge in providing an answer to the particular question.

2. After any further development, readjudicate the claim on appeal. If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




